NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    18-10302

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00233-TLN-1
 v.

JOHN LAMONT WINN,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted October 3, 2019**
                             San Francisco, California

Before: W. FLETCHER and PAEZ, Circuit Judges, and CHOE-GROVES,***
Judge.

      A jury found John Winn guilty of passing counterfeit currency in violation

of 18 U.S.C. § 472. On appeal, Winn argues that the district court erred in finding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.

                                          1
that the evidence supported the decision to give a deliberate ignorance jury

instruction. We review for abuse of discretion. United States v. Heredia, 483 F.3d

913, 922 (9th Cir. 2007) (en banc). We affirm.

      When a defendant claims to lack actual knowledge about an illegal act, the

court may give a deliberate ignorance instruction so long as the evidence shows the

defendant took deliberate steps to avoid learning of a fact while being aware of a

high probability that such fact exists. United States v. Yi, 704 F.3d 800, 804 (9th

Cir. 2013). The instruction is appropriate where, viewing the evidence in the light

most favorable to the prosecution, “the jury could rationally find willful blindness

even though it has rejected the government’s evidence of actual knowledge.”

Heredia, 483 F.3d at 922.

      Here, the prosecution presented sufficient evidence to allow the jury to infer

that Winn acted with deliberate ignorance. The evidence showed that bank

employees told Winn that the bills may be fake, multiple banks and casinos refused

to accept or exchange his bills, and Winn tried passing more fake bills less than 48

hours after he was arrested for counterfeiting. The jury rationally could have

concluded that Winn lacked actual knowledge the bills were fake only because he

deliberately avoided learning that fact despite notice of a high probability it was

true. See United States v. Ramos-Atondo, 732 F.3d 1113, 1119 (9th Cir. 2013).




                                          2
The district court did not abuse its discretion by giving the deliberate ignorance

instruction.

      AFFIRMED.




                                          3